Citation Nr: 9919794	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  91-50 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include hypertension, claimed as a result of exposure to 
ionizing radiation.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as a result of exposure to 
ionizing radiation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a February 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
February 1991, the RO denied the claims of entitlement to 
service connection for heart and nerve problems.  The veteran 
perfected appeals with respect to the two denials of service 
connection.  

The issues on appeal were originally before the Board in July 
1992 at which time they were remanded back to the RO for 
further development.  The issues on appeal were again before 
the Board in March 1997 at which time the Board denied the 
claims of entitlement to service connection for heart disease 
to include hypertension and for a psychiatric disability on a 
direct basis.  By the same decision, the Board remanded the 
issues of entitlement to service connection for heart disease 
to include hypertension and for a psychiatric disability 
claimed as a result of exposure to ionizing radiation for 
further development.  Thus the issues currently on appeal are 
as set out on the title page.  


FINDING OF FACT

The claims for service connection for a heart disorder, to 
include hypertension, claimed as a result of exposure to 
ionizing radiation and for an acquired psychiatric disorder, 
claimed as a result of exposure to ionizing radiation are not 
supported by cognizable evidence showing that the claims are 
plausible or capable of substantiation.




CONCLUSION OF LAW

The claims for service connection for a heart disorder, to 
include hypertension, claimed as a result of exposure to 
ionizing radiation and for an acquired psychiatric disorder, 
claimed as a result of exposure to ionizing radiation, are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records indicates that with the 
exception of defective near vision and pes planus, the 
veteran was found to be without defects on the service 
entrance examination conducted in October 1962.  In July 
1965, he complained of nervousness for the prior six months.  
It was reported that there was no past medical history of 
psychiatric illness in either the veteran or his family.  No 
diagnosis of a psychiatric condition was made.  Later in July 
1965, the veteran's official medical records were reviewed by 
a doctor for evidence of psychiatric illness.  The doctor 
found that there was no indication or existence, current or 
past, of any mental disorder, nervous disorder, or emotional 
instability or any other acts or conditions which would 
impair or tend to impair or reflect upon the veteran's 
judgment or reliability.  

In August 1965, the veteran underwent an electrocardiographic 
(EKG) examination which found his heart to be within normal 
limits.  In September 1965 He was examined for evaluation of 
a grade II systolic, apical, murmur.  Physical examination 
revealed that the heart was not enlarged and sounded of good 
quality.  A grade II short systolic murmur without 
transmission was noted at the apex.  A chest film and EKG 
were normal.  The examiner's impression was no cardiac 
disease and a functional systolic murmur.  The veteran was 
found to be eligible for separation from service.  

The report of the medical examination for separation dated in 
August 1965 listed the systolic murmur as the only pertinent 
defect noted.  The murmur was listed as not disabling.  On 
the report of medical history portion of the exit 
examination, the veteran specifically checked the box 
indicating that he had not experienced nervous trouble of any 
sort while on active duty.  He also denied experiencing high 
or low blood pressure, pain or pressure in the chest and 
palpitation or pounding of the heart.  

Outpatient treatment records were received from the Cardiac 
Rehabilitation Center for January to July 1988.  These 
records indicate that the veteran was first diagnosed with 
hypertension in January 1988.  In April 1988, he was given a 
stress test due to the finding of an abnormal EKG.  It was 
reported that the veteran had been under therapy for 
hypertension since January 1988.  The summary of the stress 
test was normal treadmill stress test with good exercise 
tolerance and a hypertensive response to exercise.  

Records were received from the Suburban Cook County 
Tuberculosis Clinic for the period from February 1989 to 
September 1990.  These records include a diagnosis of 
essential hypertension.  A chest X-ray performed in May 1990 
evidenced a normal chest.  

The report of a November 1990 VA examination is of record.  
The veteran complained of lack of energy, dizziness in hot 
weather and nervousness.  An EKG conducted in conjunction 
with the examination was found to be normal.  A chest X-ray 
evidenced a somewhat suboptimal inspiration but otherwise the 
cardiopulmonary findings were unremarkable.  The diagnosis 
was essential hypertension.  

In April 1991, the RO received a letter from E.B., M.D. 
stating that the veteran had been diagnosed with essential 
hypertension and angina pectoris.  The physician noted that 
the veteran was unable to perform hard work with heavy 
lifting on the job.  

In October 1995, the veteran underwent another VA 
examination.  It was reported that he had a 15 year history 
of hypertension, an 8 year history of chest pain and a 30 
year history of nervousness which was first noted when he was 
leaving the service.  He complained of chest pains at the 
time of the examination.  The diagnoses from this examination 
consisted of the following: 1) systolic murmur - sounds like 
a very quiet flow murmur only.  Will check ECHO; 2) chest 
pain with family history, history of smoking, and very high 
lipids.  I believe he needs a treadmill -- will schedule as 
soon as possible; 3) Lipids - needs recheck of lipid 
proteins; 4) hypertension - okay control on Verapamil - CPM.  
The RO found that the diagnoses contained in the October 1995 
VA examination were incomplete and ordered a new examination.  
The veteran failed to appear for subsequent VA examinations 
scheduled to correct the inadequate VA examination from 
October 1995.  A notation made in the record indicated that 
the veteran was a "no show" on 16 of 17 tests and 
appointments scheduled.  

In August 1996, the veteran was mailed notice of a September 
1996 RO hearing he was scheduled to attend.  By a report of 
contact dated in September 1996, the day before the hearing, 
the veteran indicated that he wished to cancel his hearing 
and did not desire to reschedule the hearing.  

In October 1996, the veteran's representative mailed a letter 
to the veteran requesting the names and addresses of all 
health care providers who had treated the veteran.  The 
representative also informed the veteran of the fact that he 
missed numerous VA examinations and asked the veteran if he 
would be willing to report for a VA examination.  By 
statement dated in December 1996, the representative informed 
the RO that "attempts to satisfy the requested development 
appear to have been unsuccessful."  The representative 
requested the case be submitted to the Board for final 
disposition.  

In March 1997, the Board denied the claims of entitlement to 
service connection for heart disease, including hypertension 
and for a psychiatric disorder on a direct basis.  

In January 1999, the RO sent a letter to the veteran 
requesting, in pertinent part, that he submit or identify 
evidence which would support his claim that he had heart 
disease and/or a psychiatric disorder which was caused by 
exposure to ionizing radiation while on active duty.  The 
veteran has not responded to date to the RO's January 1999 
request for information.  

Criteria

The initial question is whether the veteran has submitted a 
well-grounded claim.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  Where the determinative issue 
involves medical etiology, competent medical evidence that 
the claim is "plausible" is required in order for the claim 
to be well grounded.  See Caluza, 7 Vet. App. at 504; Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet. App. 91 (1993). 

Where the claim is well grounded VA has a statutory duty to 
assist the veteran in his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The duty to assist under section 5107(a) includes the 
duty to obtain pertinent records.  See Block v. Brown, 7 Vet. 
App. 343 (1994); Smith v. Brown, 7 Vet. App. 255 (1994); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1131 
(West 1991). 

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A claim for service-connection for 
a disability must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet.App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 .Vet.App. 223, 225 
(1992) (absent proof of a present disability there can be no 
valid claim).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  The regulation provides a list of recognized 
radiogenic diseases in subsection 3.311(b)(2), and the 
regulatory time period when the diseases must become 
manifest.  38 C.F.R. § 3.311(b)(5).  

In addition, subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the appellant cites or submits competent scientific or 
medical evidence that the claimed disease is radiogenic.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


I.  Entitlement to service connection for 
a heart disorder, to include 
hypertension, claimed as a result of 
exposure to ionizing radiation.  

Analysis

Initially, the Board notes that service connection for a 
heart disorder, to include hypertension, was denied on a 
direct basis by the Board in March 1997.  

The Board finds that the veteran has not submitted a well-
grounded claim for service connection for a heart disorder to 
include hypertension claimed as secondary to exposure to 
ionizing radiation.  

Review of the claims file shows the veteran has been 
diagnosed with essential hypertension and angina pectoris.  A 
systolic heart murmur was also reported.  

With respect to the first method of establishing service 
connection for presumptive diseases manifest in radiation-
exposed veterans, the Board notes that 38 C.F.R. § 3.309(d) 
limits service connection to the diseases listed in paragraph 
(d)(2).  Essential hypertension, angina pectoris and a 
systolic heart murmur are not diseases listed in paragraph 
(d)(2) and do not warrant service connection on a presumptive 
basis.  

With respect to the second method for establishing service 
connection for claims based on a contention of radiation 
exposure during active service and post-service development 
of a radiogenic disease, the Board finds that essential 
hypertension, angina pectoris and a systolic heart murmur are 
not radiogenic diseases.  The list of "radiogenic diseases" 
as enumerated in 38 C.F.R. § 3.311(b)(2) does not include 
essential hypertension, angina pectoris or a systolic heart 
murmur as radiogenic diseases.  

Section 3.311(a) provides that a dose assessment will be made 
as to the size and the nature of the radiation dose where 
there is the development of a radiogenic disease within the 
regulatory period, and there is a contention that the disease 
is the result of exposure to ionizing radiation during 
service.  Essential hypertension, angina pectoris and a 
systolic heart murmur are not radiogenic diseases as defined 
by 38 C.F.R. § 3.311(b)(2).  Thus, a request for dose 
information is not warranted by regulation in absence of the 
development of a radiogenic disease.  The Board also notes 
that VA was not under a duty to refer the claim to the Under 
Secretary for Benefits prior to establishing the initial 
threshold requirement of developing the radiogenic disease.  
Wandel v. West, 11 Vet. App. 200, 205 (1998).

As noted above, the regulation provides for development of 
claims based upon disease other than those listed in the 
regulation provided that the claimant has cited or submitted 
scientific or medical evidence that the claimed disorder is a 
radiogenic disease.  38 C.F.R. § 3.311(b)(4).  Review of the 
claims file shows there is no competent evidence of record 
demonstrating that essential hypertension, angina pectoris 
and/or a systolic heart murmur were caused by the veteran's 
exposure to ionizing radiation while on active duty.  
Correspondence was sent to the veteran's last address of 
record in January 1999 requesting evidence that would support 
the claim that he had heart disease while on active duty as a 
result of exposure to ionizing radiation.  The veteran did 
not respond to the RO's request for information.  The Board 
concludes that scientific or medical evidence establishing 
that essential hypertension, angina pectoris and/or a 
systolic heart murmur are radiogenic diseases has not been 
submitted.  38 C.F.R. § 3.311(b)(4).

The Board also finds that there is no competent medical or 
scientific evidence linking the essential hypertension, 
angina pectoris and/or a systolic heart murmur to the alleged 
in-service radiation exposure.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  The probative 
evidence of record does not show that essential hypertension, 
angina pectoris and/or a systolic heart murmur are linked to 
the veteran's claimed exposure to radiation during service.  

The Board notes that the veteran's claim essentially rests on 
his assertion that essential hypertension, angina pectoris 
and/or a systolic heart murmur are directly related to in-
service radiation exposure.  Lay evidence, however, is not 
competent to establish facts regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Neither 
is the Board competent to make such a determination without 
supporting medical or scientific evidence.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

As the veteran's claim of entitlement to service connection 
for a heart disorder, to include hypertension as secondary to 
exposure to ionizing radiation is not well grounded, the 
doctrine of reasonable doubt is not applicable to his case.


II.  Entitlement to service connection 
for an acquired psychiatric disorder 
claimed as a result of exposure to 
ionizing radiation

The veteran has claimed entitlement to service connection for 
an acquired psychiatric disorder which he alleges was the 
result of exposure to ionizing radiation while on active 
duty.  The Board notes that service connection for an 
acquired psychiatric disorder on a direct basis was denied by 
the Board in March 1997.  

The Board finds the claim of entitlement to service 
connection for an acquired psychiatric disorder claimed as a 
result of exposure to ionizing radiation to be not well-
grounded.  There is no evidence of record demonstrating that 
the veteran currently has an acquired psychiatric disorder.  
The record contains complaints of nervousness but an acquired 
psychiatric disorder has never been diagnosed.  

As reported above, in order to obtain service connection, 
there must be both evidence of a disease or injury that was 
incurred in or aggravated by service, and a present 
disability which is attributable to such disease or injury.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A claim for 
service-connection for a disability must be accompanied by 
evidence which establishes that the claimant currently has 
the claimed disability.  See Rabideau v. Derwinski, 
2 Vet.App. 141, 144 (1992); see also Brammer v. Derwinski, 
3 .Vet.App. 223, 225 (1992) (absent proof of a present 
disability there can be no valid claim).  There is no 
competent evidence of record demonstrating that the veteran 
currently has an acquired psychiatric disorder.  

There is no evidence of record showing that the veteran has a 
radiogenic disease as enumerated under 38 C.F.R. 
§ 3.309(d)(2).  There is no competent medical or scientific 
evidence of record linking an acquired psychiatric disorder 
to exposure to ionizing radiation.  

The only evidence of record which shows the veteran currently 
has an acquired psychiatric disorder which was the result of 
exposure to ionizing radiation while on active duty is the 
veteran's own allegations.  The veteran, however, is a lay 
person.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  

As there is no competent evidence of record of the existence 
of an acquired psychiatric disorder which was the result of 
exposure to ionizing radiation while on active duty, the 
claim of entitlement to service connection for an acquired 
psychiatric disorder claimed as a result of exposure to 
ionizing radiation must be denied as not well-grounded.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).



ORDER

The veteran, not having submitted well grounded claims of 
entitlement to service connection for a heart disorder, to 
include hypertension, claimed as a result of exposure to 
ionizing radiation and for an acquired psychiatric disorder, 
claimed as a result of exposure to ionizing radiation, the 
appeals are denied 



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

